Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ remarks and amendments, filed on June 17, 2022, have been carefully considered.  Claims 1, 2, 5, and 6 have been canceled; no new claims have been added. 
Claims 3, 4, and 7-16 are presently pending in this application.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/739,755 (now U. S. Patent No. 10,549,266), filed on December 25, 2017.
Applicants’ Priority Document was filed in said parent application on December 25, 2017.

Allowable Subject Matter
Claims 3, 4, and 7-16 allowed.




Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
As stated in the previous Office Action, Applicants’ Declaration under 37 CFR 1.132, filed February 24, 2022, is sufficient to overcome the 35 U.S.C. 103 rejection of claims 3, 4, and 7-16 based upon Itoh et al. (U. S. Patent No. 5,326,735). 
As convincingly argued by Applicants, and as shown in the aforementioned Declaration, the claimed catalyst exhibits higher activity and better stability, when compared to the prior art catalyst (e.g., the catalyst disclosed in Itoh et al.).
Additionally, the amendments to claim 3 remove all references to a carbon support, and claims 8, 10, 12, 14, and 16 have been amended to remove the limitation “wherein the ultrathin atomic layer is composed of 1-5 atomic layers”, which is presently recited in claim 3.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA L HAILEY whose telephone number is (571)272-1369. The examiner can normally be reached Monday-Friday, 7 a.m. to 3:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung, can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Patricia L. Hailey/Primary Examiner, Art Unit 1732